Citation Nr: 0011274	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right wrist disability.

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and T.G.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied compensable evaluations for disabilities 
of the right wrist, left ankle and for irritable colon 
syndrome.  In hearing testimony provided by the veteran in 
September 1996, the veteran withdrew the issue of entitlement 
to a compensable evaluation for irritable colon syndrome.

The record shows that by rating action of February 1997, the 
RO granted a 10 percent evaluation for the left ankle 
disability.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Since an evaluation 
in excess of 10 percent is potentially assignable for the 
disability of the left ankle, the claim remains in appellate 
status before the Board.

This matter also comes before the Board from a May 1996 
rating determination in which the RO denied entitlement to 
compensation for a left wrist disability under the provisions 
of 38 U.S.C.A. § 1151. 


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
some pain and limitation of motion, without evidence of 
edema, instability, atrophy or tenderness.

2.  The veteran's left ankle disability is manifested by 
complaints of pain, stiffness, and swelling; and by objective 
medical evidence of moderate loss of range of motion, without 
objective evidence of instability, tenderness or swelling.

3.  The veteran was treated by VA for left wrist problems 
from May 1995 forward and surgery was performed in August 
1995.  There is of record a medical opinion which indicates 
that additional disability may have resulted from the failure 
of VA to properly identify and treat the left wrist in 1995.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
wrist disorder have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 
5262, 5270, 5271 (1999).

3.  The veteran's claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a left wrist 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his service connected disabilities 
of the right wrist and left ankle are more severe than is 
reflected by the currently assigned evaluations and that 
therefore increased evaluations are warranted.  He also 
contends that entitlement to compensation for left wrist 
disability is warranted under the provisions of 38 U.S.C.A. 
§ 1151,based on claimed aggravation of a pre-existing 
disability.  In the interest of clarity, these issues will be 
addressed separately.

1.  Entitlement to an increased (compensable) evaluation for 
a right wrist disability.

Factual Background

By rating action of January 1972, the RO initially granted 
entitlement to service connection for residuals of a fracture 
of the right carpal navicular for which a noncompensable 
evaluation was assigned.  The grant was based upon service 
medical records which documented a fracture of the right 
carpal navicular in March 1970.

In May 1995, the veteran filed a claim for an increased 
evaluation for his service connected right wrist disability.  
VA medical records dated from October 1994 to July 1995 were 
negative for complaints or treatment pertaining to a right 
wrist disability.  By rating action of September 1995, a 
compensable evaluation for the right wrist disability was 
denied.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that he experienced right 
wrist stiffness and pain and indicated that he was right 
handed.  

Upon VA examination conducted in October 1996, the veteran 
complained of right wrist pain.  Examination of the right 
wrist revealed extension of 25 degrees and flexion of 50 
degrees.  Ulnar deviation was 10 degrees and radial elevation 
was 0 degrees.  X-ray films of the right wrist revealed no 
abnormalities.  A diagnosis of mild arthrosis of both wrists 
was made.  

By rating action of February 1997, the RO denied entitlement 
to a compensable evaluation for a right wrist disability. 

A VA examination was conducted in April 1998.  The veteran 
gave a history of a right wrist injury during service 
following which he was in a cast for 6 months.  Upon 
examination, the veteran complained of pain with motion, 
mostly upon flexion on the dorsum of the wrist.  Range of 
motion of the right wrist revealed 45 degrees of volar 
flexion, 65 degrees of dorsiflexion, 20 degrees of radial 
deviation and 34 degrees of ulnar deviation.  There was full 
finger motion.  Tinel's sign was negative bilaterally for 
median nerve compression.  There was no atrophy.  Pinprick 
sensation of the right upper extremity was intact.  There was 
full pronation and supination of both wrists.  There were no 
definite complaints of pain on palpation of the right wrist.  
X-ray films of the right wrist taken in September 1997 were 
unremarkable and were without evidence of an old fracture or 
traumatic arthritis.  An impression of chronic right wrist 
sprain was made.

A VA bone imaging report dated in February 1999 showed 
decreased periarticular uptake in the hands bilaterally, when 
compared with a study performed in August 1995.  It was noted 
that the previous moderate to markedly increased tracer 
uptake in the right scaphoid bone was less pronounced.  It 
was concluded that the findings were not consistent with 
inflammatory arthritis.

In a rating action/Statement of the Case issued in April 
1999, the RO denied entitlement to a compensable evaluation 
for a right wrist disability.

The veteran presented testimony at a hearing held at the RO 
in August 1999.  He testified that a diagnosis of arthritis 
of the right wrist had been made in about 1995.  He also 
stated that he had last seen a doctor for right wrist 
problems 6 months previously.  He indicated that he was 
experiencing pain and that he could not lift more than 25 
pounds without experiencing problems.  

In a rating action/Statement of the Case issued in August 
1999, the RO denied entitlement to a compensable evaluation 
for a right wrist disability.

Relevant law and regulations

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  

Increased ratings

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's right wrist disability is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  This code provides that a 10 percent evaluation 
is assigned when there is limitation of motion by either the 
minor or the major wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal range of 
motion of the wrist is 80 degrees of flexion, 70 degrees of 
extension, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  38 C.F.R. § 4.71, Plate I.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Regulations define disabilities of the musculoskeletal system 
as "primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance."  38 C.F.R. § 4.40.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
on motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Disabilities of the joints consist of 
reductions in the normal excursion of movements in different 
planes.  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45. 

Under DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the 
Board, in addition to applying schedular criteria, may 
consider granting a higher rating in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.

Additional law, regulations and judicial precedent will be 
discussed where appropriate below.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

The veteran has stated that the symptoms of his service-
connected right wrist disability have increased.  The Board 
finds that the veteran's claim for an increased evaluations 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle, supra.

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  See 38 U.S.C.A. § 5107(a).  In this case, 
there is ample medical and other evidence of record, the 
veteran has been provided with VA examinations and two 
personal hearings.  There is no indication that there are 
additional necessary records that have not been obtained.  
Thus, no additional development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, at 53, the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany, 9 Vet. App. at 519, 
citing Gilbert, 1 Vet. App. at 54.

Discussion

Dorsiflexion of the wrist has never been reported to be less 
than 15 degrees.  In April 1998, dorsiflexion was noted to be 
to 65 degrees, and in October 1996 flexion of 50 degrees was 
documented.  Further, palmar flexion has not been reported to 
be in line with the veteran's right forearm.  In short, the 
limitation of motion of the right wrist disability does not 
comport with the requisite criteria for a schedular 
evaluation of 10 percent under Diagnostic Code 5215.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215, as well as 38 C.F.R. 
§ 4.31.

Although the veteran reported pain of the right wrist upon 
range of motion testing in 1998, the Board notes that there 
was no evidence of edema, instability, atrophy or tenderness 
and the veteran voiced no complaints of pain on palpation of 
the wrist.  As is noted above, although functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability, it must be "supported by adequate 
pathology."  In this case, functional impairment so as to 
warrant a compensable disability rating is not shown.  See 38 
C.F.R. §§ 4.40 and 4.45 (1999); see also DeLuca, supra.

The Board notes that the VA's General Counsel has held that a 
single musculoskeletal disability may receive separate 
ratings under diagnostic codes for arthritis (5003 and/or 
5010) and under diagnostic codes which rate musculoskeletal 
disabilities under criteria other than limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that since 
Diagnostic Code 5257 for lateral instability of the knee is 
"without reference to limitation of motion," a separate 
rating for traumatic arthritis is available); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, X-ray films of the right wrist taken in October 
1996 and September 1997 were unremarkable and showed no 
evidence of degenerative arthritis.  Accordingly, a separate 
evaluation for arthritis is not warranted.  Moreover, even 
had degenerative arthritis has been diagnosed, the right 
wrist disability is rated under Diagnostic Code 5215 relative 
to limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Code 5215 (1999).  Because the diagnostic codes pertaining 
the rating of disabilities resulting from arthritis are based 
upon the resulting limitation of motion, Esteban and the 
referenced General Counsel opinion would not provide for a 
separate rating.

Although the Board has also considered other potentially 
applicable diagnostic codes for the evaluation of wrist 
disabilities, none are applicable here.  Ankylosis of the 
wrist has not been noted, thus precluding application of 
Diagnostic Code 5214.  Further, ankylosis of one or more 
fingers has also not been noted and application of Diagnostic 
Codes 5216 through 5227 is therefore not appropriate.

In summary, for the reasons and bases discussed above, the 
Board concludes that  the preponderance of the evidence is 
against the claim for a compensable evaluation for a his 
service-connected right wrist disability.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.

Factual Background

By rating action of January 1972, the RO initially granted 
entitlement to service connection for residuals of a fracture 
of the left distal fibula for which a noncompensable 
evaluation was assigned.  The grant was based upon service 
medical records which documented a fracture of the left 
distal fibula in October 1969.

In May 1995, the veteran filed a claim for an increased 
evaluation for his service connected left ankle disability.  
VA medical records dated from October 1994 to July 1995 were 
negative for complaints or treatment pertaining to a left 
ankle disability.  By rating action of September 1995, a 
compensable evaluation for the left ankle disability was 
denied.

VA medical records showed that the veteran was seen in 
November 1995 due to complaints of left ankle pain.  X-ray 
films of the left ankle revealed post traumatic deformity and 
a mild soft tissue swelling around the medial malleolus which 
might represent a sprain.  In a rating action/Statement of 
the Case issued in May 1996, the RO denied entitlement to a 
compensable evaluation for a left ankle disability.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that when he woke up in the 
morning the left ankle was stiff and he indicated that the 
motion of the ankle was restricted.  He stated that his 
symptoms had been treated with pain medication and muscle 
relievers.  He testified that he had not undergone any 
physical therapy on the left ankle.  He stated that his ankle 
sometimes swelled when he walked or stood a lot and mentioned 
that he had pain when he walked and limped.  He rated his 
pain as a "7" on a scale of 1 to 10.  

VA medical records dated from 1994 to 1996 were submitted for 
the record in September 1996, most of which were largely 
duplicative of records previously received.  However, these 
record showed that in July 1996, the veteran complained of 
left ankle pain.  At that time there was no evidence of left 
ankle swelling.

Upon VA examination conducted in October 1996, the veteran 
complained of left ankle pain.  An examination of the left 
ankle revealed flexion to 40 degrees, extension to 0 degrees, 
inversion of 20 degrees and eversion of 0 degrees, described 
as painful.  X-ray films of the left ankle revealed an old 
healed fracture of the distal fibular shaft with 
calcification of the interosseous ligament bridging the 
fibula and tibia, post-traumatic osteoarthritis of the left 
ankle joint and possible calcification in the medial aspect 
of the ankle.  A diagnosis of mild arthrosis of the ankle 
joint was made.  

By rating action of February 1997, the RO granted a 10 
percent evaluation for the left ankle disability. 

A VA examination was conducted in April 1998.  The veteran 
complained that he experienced pain of the left ankle with 
running, marching and standing.  He also reported that he had 
stiffness, restricted range of motion and occasional 
swelling.  Gait revealed no definite limp.  There were 
palpable dorsalis pedis and posterior tibial pulses.  Range 
of motion testing of the left ankle showed 10 degrees of 
dorsiflexion, 45 degrees of plantar flexion, inversion and 
eversion of 10 degrees were shown.  There were no areas of 
tenderness elicited on the ankle.  X ray films taken in 
September 1997 revealed an old healed fracture of the left 
distal fibular shaft with mild osteoarthritis of the ankle 
joint.  An impression of a healed fracture of the distal left 
fibula was made.  

A VA bone imaging report dated in February 1999 showed mildly 
increased tracer uptake bilaterally in the ankles, which were 
probably indicative of degenerative changes and which had 
slightly improved when compared with a study performed in 
August 1995.  

In a rating action/Statement of the Case issued in April 
1999, the RO denied entitlement to an evaluation in excess of 
10 percent for a left ankle disability.

The veteran presented testimony at a hearing held at the RO 
in August 1999.  He testified that he experienced stiffness, 
swelling, and pain and limped if he walked a lot.  He 
indicated that he did not wear an assistive device on his leg 
or ankle.  

In a rating action/Statement of the Case issued in August 
1999, the RO denied entitlement to an evaluation in excess of 
10 percent for a left ankle disability.

Relevant law and regulations

The service-connected disability of the veteran's left ankle 
is currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, 
moderate limitation of motion warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation; this is the highest 
schedular evaluation provided under Diagnostic Code 5271.  38 
C.F.R. Part 4, Code 5271.  Normal ranges of motion of an 
ankle are 0 degrees to 20 degrees dorsiflexion and 0 degrees 
to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability. Impairment of the tibia and fibula represented by 
malunion with marked knee or ankle disability warrants a 30 
percent disability rating.  When impairment of the tibia and 
fibula results in nonunion with loose motion and 
necessitating a brace, a 40 percent rating is warranted.  38 
C.F.R. § 4.71a, DC 5262.

Under Diagnostic Code 5270, which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
less than 30 degrees.  In plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted.  In plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.

Analysis

Initial matters

Based on the veteran's contentions that his left ankle 
disability has worsened, the Board finds that his claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) and Proscelle, 
supra.  The Board further finds that VA's statutory duty to 
assist the veteran in developing his claim has been 
satisfied.  The veteran has been provided with VA 
examinations and the opportunity to present hearing 
testimony.  The Board is aware of no evidence of significance 
to this claim which has not been obtained.  Thus, the Board 
will proceed to a decision.

Discussion

As noted above, the veteran's service-connected left ankle 
disability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which is indicative 
of moderate limitation of motion.  Marked limitation of 
motion of the ankle warrants a 20 percent evaluation 

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
4.6.  The Board notes that "marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous".  
See WEBSTER'S NEW WORLD DICTIONARY, Third College Edition 
(1988), page 828.  

A review of the clinical evidence shows in April 1998, range 
of motion testing of the left ankle showed 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Essentially, 
there was no impairment of plantar flexion and about half of 
the normal range of dorsiflexion was shown.  See 38 C.F.R. 
§ 4.71, supra.  

In April 1998, an examiner noted "there is no definite limp 
noted on exam evaluation today."  The veteran does not use 
an assistive device.  The Board is aware that the veteran has 
testified that he limped if he walked "a lot".  The 
testimony indicates that limping is not the norm.  In light 
of such evidence, which does not indicate that there is 
noticeable or obvious limitation of motion, the Board 
concludes that the extent of limitation of motion is best 
characterized as "moderate" as opposed to "marked".  A 
disability rating in excess of the currently assigned 10 
percent is therefore not warranted under Diagnostic Code 
5271.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, the Board finds 
that the most appropriate code for rating the ankle 
disability is the currently assigned Diagnostic Code, 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  There is no 
clinical evidence of left ankle ankylosis, and accordingly 
Diagnostic Code 5270 is not the most appropriate diagnostic 
code for rating purposes.  Similarly, Diagnostic Code 5262 
would not be appropriate for rating purposes since the 
clinical findings have revealed no evidence of malunion of 
the tibia and fibula.   The veteran has not suggested that 
another diagnostic code would be more appropriate.  

The Board now turns to whether the veteran's left ankle 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that there were no objective findings of left ankle 
instability, tenderness or pain described in the veteran's VA 
examination report of 1998, although pain upon range of 
motion testing was documented upon VA examination conducted 
in 1996.  The veteran has complained of pain, stiffness and 
swelling on use of the left ankle.  Even taking into accounts 
such complaints, and the fact that functional impairment is 
to be considered in assessing the severity of an orthopedic 
disability, such must be "supported by adequate pathology."  

In this case, the veteran's ankle disability is primarily 
manifested by moderate limitation of motion.  Additional 
symptomatology such as gait impairment, instability, weakness 
and incoordination has not been documented, nor has a need 
for assistive devices.  Accordingly, functional impairment so 
as to warrant an evaluation in excess of 10 percent is not 
shown.  See 38 C.F.R. §§ 4.40 and 4.45 (1999); see also 
DeLuca, supra.

The Board notes that X-ray films taken in September 1997 
showed evidence of mild post traumatic arthritis of the left 
ankle as well as an old healed fracture.  VA's General 
Counsel has held that a single musculoskeletal disability may 
receive separate ratings under diagnostic codes for arthritis 
(5003 and/or 5010) and under diagnostic codes which rate 
musculoskeletal disabilities under criteria other than 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997) 
(holding that since Diagnostic Code 5257 for lateral 
instability of the knee is "without reference to limitation 
of motion," a separate rating for traumatic arthritis is 
available); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. § 
4.14 must be considered.  In other words, while several 
diagnostic codes may apply in a given case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

In this case the veteran's disability is primarily manifested 
by limitation of motion and has been evaluated as such under 
Diagnostic Code 5271.  A separate evaluation for arthritis of 
the left ankle under Diagnostic Code 5003 would of necessity 
entail rating the same symptoms under two different rating 
codes.  Such a result would overcompensate the veteran for 
the actual impairment of his earning capacity and would 
constitute pyramiding of disabilities and is therefore 
prohibited under the antipyramiding provision.  See 38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  .

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim as to this issue.  An 
evaluation in excess of 10 percent is not warranted.  The 
benefit sought on appeal is denied.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left wrist disability.

The veteran is also seeking service connection for a left 
wrist disability under the provisions of 38 U.S.C.A. § 1151.  
In essence, he maintains that the VA improperly treated his 
left wrist disability in May and June 1995 by failing to 
initially identify and treat the problem and that therefore 
he sustained additional disability of the left wrist.  

In the interest of clarity, the Board will separately review 
the relevant law, regulations and Court decisions; describe 
the factual background of this case; and render an analysis 
of the claim.

Applicable Law and Regulations

Well-groundedness of claims

As discussed above, the threshold question that must be 
resolved with regard to a claim is whether the appellant has 
presented evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the requirements for a well- grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing other service connection claims, as 
follows: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204. The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

However, the amended statutory provisions apply only to 
claims filed on or after the effective date of the statute, 
October 1, 1997.  Since the veteran's appeal was filed prior 
to that date, it continues to be subject to review under the 
prior statutory language and interpretation.  VAOPGCPREC 40-
97 (O.G.C. Prec. 40-97).

Factual Background

The records reveals that on November 2, 1978, the veteran was 
involved in an automobile accident.  VA X-ray films taken in 
late November 1978 showed an apparent fracture of the distal 
radius and a possible fracture of the ulnar styloid.  

On May 25, 1995, the veteran appeared at the emergency room 
of the VA Medical Center in Long Beach, California, 
complaining of left wrist pain on and off.  He also 
complained of dizziness.  A diagnostic impression of 
tendonitis was made.  The wrist was treated with an Ace 
bandage.  

The veteran was seen at the VAMC on May 30, 1995 for a 
follow-up appointment.  At that time he again complained of 
dizziness, as well as of vertigo, headaches, ear discharge 
and left wrist pain.  An examination revealed decreased range 
of motion of the left wrist with tenderness.  He was given a 
wrist support with balm analgesic to apply to the wrist for a 
left hand contusion.

VA X-ray films were taken on June 12, 1995 which showed 
either an old fracture of the styloid process of the ulna or 
incomplete ossification of the ulna.  There was no new 
fracture shown.  

Private medical records indicate that the veteran was seen on 
July 3, 1995, at which time he complained that he was unable 
to move his wrist without hearing a cracking sound and gave a 
history of sharp pain for two months.  He reported that there 
had been no improvement of the wrist for two months.  An 
examination revealed restricted range of motion of the left 
wrist on ulnar side flexion and evidence of crepitus on 
movement with tenderness.  There was no synovial thickening, 
no deformity, and no motor or sensory deficit.  X-ray films 
revealed that the ulnar styloid was unfused, possibly due to 
old trauma or development.  No acute fracture was identified.  
X-ray films taken on July 17, 1995 showed an old fracture of 
the ulnar styloid process, no acute fractures and no 
destructive changes.  

In August 1995, the veteran underwent left wrist arthroscopic 
ulnar styloid nonunion removal.  Records dated in thereafter 
in 1995 and 1996 showed that following surgery he was seen 
due to complaints of a recurrence of left wrist pain and 
numbness.  Nerve conduction testing conducted in August 1996 
revealed a normal left ulnar nerve.  

A VA examination was conducted in October 1996, at which time 
the veteran complained of pain in the left wrist.  
Examination of the left wrist revealed extension of 45 
degrees and flexion of 30 degrees.  Ulnar deviation was 20 
degrees and radial deviation was 10 degrees and pain was 
evidenced by the veteran.  X-ray films of the left wrist 
revealed amputation of the styloid process of the left ulna, 
which could represent  old trauma or post-surgical repair.  A 
diagnosis of mild arthrosis of both wrists was made.

A VA examination was conducted in April 1998, at which time 
the veteran complained of a left wrist injury.  He complained 
of numbness in the dorsum of the wrist and to the hand and 
deformity as well as pain above the ulnar styloid region, 
which was constant in nature.  Range of motion of the left 
wrist revealed 50 degrees of volar flexion, 56 degrees of 
dorsiflexion, 25 degrees of radial deviation and 25 degrees 
of ulnar deviation.  There was full finger motion.  Tinel's 
sign was negative bilaterally for median nerve compression.  
There was no atrophy.  Pinprick sensation was intact except 
for a portion of the dorsum of the left hand.  There was full 
pronation and supination of both wrists.  The veteran 
complained of tenderness above the ulnar styloid radioulnar 
joint.  X-ray films of the left wrist taken in September 1997 
revealed an old resection of the ulnar styloid process, and 
it as noted that no significant arthritis or new trauma was 
evident.  An impression of radioulnar dislocation of the left 
wrist with clinical residuals of subluxation, was made.

In April 1998, the VA examiner also provided a medical 
opinion regarding the left wrist disability.  The doctor 
opined that if the veteran had a radioulnar subluxation, 
which was what it seemed to be, then at 2 months, he probably 
should have had a de Rocque procedure, i.e., an excision of 
the distal ulnar and not just the ulnar styloid process.  The 
doctor stated that the residuals that the veteran had were 
the result of injury.  It was opined that if the veteran had 
been seen initially and a diagnosis of radioulnar subluxation 
or dislocation made, treatment would have been in a long arm 
cast for 6 to 12 weeks to allow the torn capsule to heal or 
the possibility of an open reduction and repair.  The doctor 
observed that if in fact, this was the correct diagnosis, 
delay in treatment had compromised the result.  However, he 
indicated that he would have to see both the initial X-ray 
films and see the medical records from when the veteran was 
first evaluated until 2 months after his injury in order to 
make an informed decision as to whether delay in care and 
treatment had contributed to a poor long-term result or 
whether it would have happened anyway.  

A VA bone imaging report dated in February 1999 showed mildly 
decreased blood flow and blood pool of the left hand as 
compared to the right hand.  Overall, decreased periarticular 
uptake in the hands was shown bilaterally, when compared with 
a study performed in August 1995.  An impression of 
questionable slight aptical reflex-sympathetic dystrophy 
syndrome in the left hand and left wrist was made.  

The veteran presented testimony at a hearing held at the RO 
in August 1999.  The veteran testified that he experienced 
symptoms of bleeding from the ear and right wrist pain for 
which he sought VA emergency room treatment three days after 
experiencing the initial symptoms.  He testified that after 
several visits to VA at which times X-ray films of the left 
wrist were not taken, X-ray films were taken and he was 
informed that they were unremarkable.  He stated that he 
continued to have wrist pain and therefore went to a private 
doctor who took X-ray films and informed him that his hand 
was shattered and the bone was cracked in half.  He testified 
that two months after initially being seen by VA, he 
underwent surgery on his left wrist at a VA facility in 
August 1995.  He testified that since that surgery he had 
experienced symptoms including, numbness, limitation of 
motion, weakness and swelling.   

Analysis

After reviewing the record, the Board finds that the veteran 
has submitted a well-grounded claim of entitlement VA 
compensation under 38 U.S.C.A. § 1151.  Specifically, the 
veteran has submitted evidence showing (1) a current 
diagnosis of a left wrist disability, (2) he was treated by 
VA for left wrist problems in May and June 1995, underwent 
surgery on the left wrist in August 1995 and thereafter 
continued to be treated for left wrist symptomatology; and 
(3) a competent medical opinion which indicated that there 
was a possible link between additional disability of the left 
wrist claimed by the veteran and delay or failure by VA to 
properly treat the left wrist disability by VA from May to 
July 1995.  While not necessarily conclusive as to his claim, 
the Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim for VA compensation benefits under 38 U.S.C.A. § 1151 
is plausible and thus, well-grounded.  Tirpak, 2 Vet. App. at 
611.

The Board further finds that, the claim being well grounded, 
VA now has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

A compensable evaluation for a right wrist disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability is denied.

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for a left wrist disability is well 
grounded.  To this extent only, the appeal is allowed as to 
this issue.

REMAND

Regarding the veteran's claim of entitlement to VA 
compensation benefits for a left wrist disability, the 
veteran maintains that the VA failed to properly identify and 
treat his left wrist problems between May and July 1995, 
resulting in additional disability.  It appears that he also 
maintains that he sustained additional disability following 
VA surgery performed on the left wrist in August 1995.  

The veteran's claim has been determined to be well grounded 
by the Board largely on the strength of the April 1998 VA 
examiner's statements, reported above, to the effect that 
delay in treating the veteran's left wrist disability may 
have "compromised the result".  However, the VA examiner 
went on to state:  "I would have to see the initial X-rays 
done at, apparently, the Mullican Medical Center and see the 
orthopedic surgeon's notes when the patient was first 
evaluated at 2 months after injury to really make an informed 
decision as to whether delay in care and treatment has 
contributed to a poor long term result or whether it would 
have occurred anyway."

The Board believes that the evidence of record does not 
clearly establish whether the care provided by the VA, either 
before or after the August 1995 surgery, resulted in 
additional disability of the left wrist.  Moreover, in the 
event that additional chronic disability occurred either 
before or after VA surgery performed in August 1995, it is 
unclear whether such disability was (a) merely coincidental 
with the VA medical treatment; (b) was the continuance or 
natural progress of the disease for which the VA medical 
treatment was authorized; or (c) was the certain or near 
certain result of the VA medical treatment.  Answers to these 
questions are necessary in order to adjudicate the claim.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran should be contacted by 
the RO and asked if he has received 
additional treatment pertaining to his 
left wrist.  The RO should attempt to 
secure any such records which have not 
been previously associated with the 
veteran's claims folder.  Any such 
treatment records so obtained should be 
associated with the veteran's claim 
folder.

2.  The RO should review the report of 
April 1998 VA examination, in particular 
the examiner's comments quoted above.  An 
attempt should be made to obtain any VA 
or private medical records pertaining to 
the veteran's left wrist referenced 
therein which have not previously been 
obtained.  Any such records so obtained 
should be associated with the veteran's 
claims folder.

3.  The veteran's claims folder, or the 
pertinent medical records contained 
therein, should then be forwarded for 
review by the physician who examined the 
veteran in April 1998, if that physician 
is available.  If not, the claims folder 
or pertinent medical records should be 
reviewed by an other appropriate 
specialist.  

The specialist is requested to determine, 
in light of the veteran's entire reported 
medical history, whether any additional 
chronic disability was shown following 
the VA medical treatment in 1995, 
including surgery which was performed on 
the veteran's left wrist in August 1995.  

If it is determined that additional 
chronic disability occurred, an opinion 
should be rendered as to whether it is at 
least as likely as not that such 
additional disability (1) was or was not 
causally related to VA medical treatment 
or lack thereof; (2) was merely 
coincidental with the VA medical 
treatment; (3) was the continuance or 
natural progress of the disease for which 
the VA medical treatment was authorized; 
or (4) was the certain or near certain 
result of the VA medical treatment.

If, in answering the above questions, the 
specialist determines that a physical 
examination of the veteran is necessary, 
such examination should be scheduled.  

The medical opinion should be associated 
with the veteran's claims folder.  

4.  When the above development is 
completed to the extent possible, the RO 
should readjudicate the veteran's claim 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left wrist disability.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

  The April 1998 VA examiner noted "questionable if there is tibial fibula sinositis at the fracture site".  
Nonunion or malunion was evidently not observed.


